ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that MICHAEL PARISER of TEANECK, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for period of six months on the basis of his entry of a plea of guilty to one count of third-degree official misconduct, in violation of N.J.S.A. 2C:30-2a;
And the Disciplinary Review Board further having concluded that prior to reinstatement, respondent should be required to demonstrate that he is fit to practice law;
And good cause appearing;
It is ORDERED that MICHAEL PARISER is suspended from the practice of law for a period of six months and until the further Order of the Court, effective April 3, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that prior to reinstatement to practice, respondent shall demonstrate by competent psychological proof that he is fit to practice law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.